Manly, J.
The part which the plaintiff seems to have ta*455ken (through his agents) in threshing and conveying to the mill the wheat in question, casts some doubt on the ownership, and especially upon the true intent of the parties in the negotiation, which resulted in the giving of the plaintiff’s note for the wheat.
We think, however, the question of property was fairly put to the jury, and in the absence of any request for more'specific instructions, was sufficient.
Supposing the right of property to have once been in Pickard, as found by the jury, there was then no evidence to show a pledge of the wheat to secure the plaintiff, in respect to the , note which he had given; an actual delivery for such purpose, would be necessary to constitute a pledge, and there was nothing to show this.
Per Curiam,
Judgment affirmed.